Exhbit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. Continues to Intercept High Grade Gold at Seabee Project Including 28.05 g/t Over 1.6 Meters True Width << Trading Symbols TSX - CRJ NYSE Amex - CGR >> SASKATOON, Dec. 3 /CNW/ - Claude Resources Inc. Continues to Intercept High Grade Gold at Seabee Project Including 28.05 g/t Over 1.6 Meters True Width Claude Resources Inc. ("Claude" or the "Company") continues to have positive drill results from its ongoing 2009 underground in-fill and exploration program from the Company's 100% owned and operated Seabee Project.
